OLSZEWSKI, Judge:
In July of 1993, Hanni purchased a 6-month/6,000 mile warranty on a 1984 Chevy *1350Camaro from the Penn Warranty Corporation. Apparently, the car never ran well from the start, Penn Warranty did not cover repair costs as promised, and Hanni was eventually forced to bring a claim under the warranty before a district justice. Penn Warranty did not appear, so Hanni took a default judgment for $3,134.
Penn Warranty filed a timely appeal to the court of common pleas. On December 6, 1993, Penn Warranty sent certified letters to both Hanni and to the district justice, who signed and returned the receipts. Under District Justice Rule 1005(B), Penn Warranty was required to file this proof of service with the prothonotary within ten days. Pa. R.C.P.D.J. 1005(B), 42 Pa.C.S.A. Penn Warranty sent the proofs of service to the pro-thonotary by first class mail, but they did not arrive and get time stamped until January 4, 1994 — well over the ten-day limit.
Meanwhile, Hanni filed a praecipe to strike the appeal for Penn Warranty’s failure to file proof of service within ten days, pursuant to District Justice Rule 1006. Since the proof of service was late, the prothonotary struck the appeal as required by Rule 1006. Penn Warranty then petitioned the trial court to reinstate the appeal. A hearing was eventually held, with both parties represented by counsel. The trial court declined to exercise its discretion to reinstate the appeal, determining that Penn Warranty had not shown good cause. Pa.R.C.P.D.J. 1006; trial court opinion, 6/21/94 at 4. The parties have now ascended another rung on the judicial ladder: Penn Warranty appeals the trial court’s refusal to open its appeal.
Thus, the sole question before us is whether the trial court erred by choosing to strictly apply the rules of civil procedure. We are rarely presented with such a question. Usually, procedural questions present themselves in the opposite posture; e.g., whether a trial court abused its discretion in ignoring or bending the rules. If it could be error to simply apply a rule as written, as Penn Warranty argues, one might wonder what is the point of having it?
The record shows that Hanni received actual notice of Penn Warranty’s appeal to common pleas court; that Penn Warranty made a good faith effort to properly docket notice of its appeal with the prothonotary; but that Penn Warranty chose to trust the timeliness of the regular mail during the holiday season, when it could have used an express mail service, or brought the proofs of service to the prothonotary by hand to be docketed within the ten-day limit. The record also shows that the trial court knew that it could choose to reinstate the appeal under Rule 1006, but that it weighed the equities of the situation and declined. Id.
A similar fact situation was presented in Quarato v. Facelifters, Ltd., 305 Pa.Super. 536, 451 A.2d 777 (1982), which both parties acknowledge as the most apposite case. There, the trial court stated that it wished it could reinstate an appeal from the district justice to avoid an unduly harsh result, but felt bound to apply Rule 1005 strictly. On appeal, we noted that trial courts have the power to liberally construe and apply procedural rules under Pa.R.C.P. 126; if the trial court wanted to ignore the Rule 1005 violation, it could have and should have done so. We therefore reversed and remanded the case to allow the appeal to proceed in common pleas court. Id. at 537, 451 A.2d at 778.
Penn Warranty urges the same result here. There is one key difference, though. In Quarato, the trial court clearly indicated that it would have preferred to reinstate the appeal, but felt powerless to do so. Here, the trial court acknowledged its power to reinstate the appeal, but elected not to do so under the equities. It chose instead to apply the service rule as written.
District Justice Rule 1006 reads:
Upon failure of the appellant to [timely file proof of service], the prothonotary shall, upon praecipe of the appellee, mark the appeal stricken from the record. The court of common pleas may reinstate the appeal upon good cause shown.
Pa.R.C.P.D.J. 1006, 42 Pa.C.S.A. (emphasis added).
*1351As the rule clearly states, the trial court is never required to reinstate appeals (whereas the prothonotary can be required to strike them). The rule provides two levels of discretion. First, the trial court has discretion to determine whether there is good cause for reinstating the appeal. Slaughter v. Allied Heating, 481 Pa.Super. 348, 351, 636 A.2d 1121, 1123 (1993). After examining appellant’s excuse for failing to timely file the proofs of service, the trial court is not required, but is permitted to reinstate the appeal, in its discretion. Id. at 355, 636 A.2d at 1125.1 Considering the weight this rule gives to the trial court’s discretion, we should be careful that we do not simply substitute our judgment as to whether an appeal should be reinstated. Rather, we should uphold any reasonable decision by the trial court, even though we might not agree with it ourselves.
Here, the record reveals that the trial court’s decision was reasonable. The trial court noted that Penn Warranty chose not to appear before the district justice, presuming that it would just appeal Hanni’s default judgment. Opinion at 4. While Penn Warranty has a right to appeal to a court of record, that right must be exercised within the confines of our procedural rules. By choosing this method to get its case to common pleas court, Penn Warranty assumed the burden of service and the risks of improper service.
Penn Warranty also chose perhaps the worst of all possible methods of getting proof of service to the prothonotary under the rule’s time constraints: holiday season mail. It could have hand delivered the proof of service or used an express mail carrier, but chose not to. The combination of these two lapses convinced the trial court not to excuse Penn Warranty’s failure to comply with the filing deadlines. Id. We cannot say that this decision was an abuse of the broad discretion accorded the trial court by District Justice Rule 1006. If, as Penn Warranty and the dissent argue, the trial court were required to ignore certain Rule 1005(B) violations, then that rule would be reduced to a mere suggestion.
Affirmed.
WIEAND, J., filed a dissenting opinion.

. As the dissent notes, we held in Slaughter that "the mere failure to file proofs of service in a timely manner will be disregarded where it is clear that the opposing party has received notice of the appeal and that the purpose of the rules has been satisfied.” Id. at 354, 636 A.2d at 1124 (emphasis added). Because of the permissive nature of Rule 1006, it would be more accurate to say that the mere failure to file proofs of service in a timely manner may be disregarded in such circumstances. Even when actual notice is satisfactory, reinstatement of the appeal is still the trial court’s call, which we review on an abuse of discretion standard.